Title: To James Madison from Bernard Smith, 6 September 1820
From: Smith, Bernard
To: Madison, James


                
                    Dear Sir.
                    New Brunswick N.J. Sepr. 6th. 1820.
                
                Having voted against the proposed restriction on Missouri, attempts are making to prevent my re-election to a seat in Congress. This question is not generally understood and the restrictionists are actively employed in endeavoring to destroy the popularity of those who opposed the measure.
                In 1804, you appointed me to a situation in the Dept. of State, which I held for Six years. Soon after my return to this State, I was appointed Postmaster of this City, and Surveyor of this Port. In 1816, you did me the additional honor to appoint me one of the Comrs. for receiving Subscriptions to the National Bank.
                Altho’ I have not understood that my opponents charge me with not having faithfully discharged the duties of these several offices, I am however of opinion that a letter from you, expressive of your approbation of my official conduct while you were at the head of the Dept. of State, and of the Genl. Govt., would, at this crisis, be of essential service to me. Should you favor me with a few lines, it would greatly increase the obligations I already owe you, for the patronage & friendship I experienced from you at an early period of my life, and which was continued untill you retired from the helm of State.
                Accept of my best wishes for a continuance of your health, and may you long live to experience the gratitude of the American people. With much esteem & respect, I remain Dear Sir Your obedt. Servt.
                
                    B: Smith
                
            